DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 31 March 2022, with respect to the rejection of claims 1, 3-4, and 7-10 under 35 U.S.C. 103 as being unpatentable over IIDA et al (JP 2018-165732) have been fully considered and are persuasive.  The rejection of claims 1, 3-4, and 7-10 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
On line 3 of claim 10, please change the phrase “of the the elastic waves” to --of the elastic waves--.

Reasons for Allowance
Claims 1-10 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a structure evaluation system comprising, in combination with the other recited elements, an arrival time determiner configured to determine a first elastic wave arrival time and a second elastic wave arrival time of the elastic waves for each of the elastic waves detected by the plurality of respective sensors; a reliability calculator configured to calculate reliabilities related to measurement waveforms of the elastic waves on the basis of the first elastic wave arrival time and the second elastic wave arrival time; and a map generator configured to generate a first map on the basis of the calculated reliabilities or the reliabilities and a distance.
With regards to claim 9, the prior art of record fails to teach and/or suggest a structure evaluation apparatus comprising: a map generator configured to generate a first map on the basis of reliabilities related to measurement waveforms of elastic waves calculated on the basis of a first elastic wave arrival time and a second elastic wave arrival time of the elastic waves determined for each of the elastic waves detected by a plurality of respective sensors detecting elastic waves or the reliabilities and a distance.
With regards to claim 10, the prior art of record fails to teach and/or suggest a structure evaluation method comprising: determining a first elastic wave arrival time and a second elastic wave arrival time of elastic waves for each of the elastic waves detected by a plurality of respective sensors detecting elastic waves; calculating reliabilities related to measurement waveforms of the elastic waves on the basis of the first elastic wave arrival time and the second elastic wave arrival time; and generating a first map on the basis of the calculated reliabilities or the reliabilities and a distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855